ORDER

PER CURIAM.
Robyn Lynn O’Leary appeals from the judgment of the trial court granting Timothy Michael O’Leary’s motion to abate child support. She argues the trial court erred in finding she waived child support and maintenance, in denying her motions to dismiss and for contempt, and in finding the two children were emancipated. We have reviewed the briefs of the parties and the record on appeal, and we conclude the trial court’s decision is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. An extended *70opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2015).